Title: To Benjamin Franklin from John Adams, 24 November 1780
From: Adams, John
To: Franklin, Benjamin


Sir,
Amsterdam Novr. 24th. 1780.
The Letter which your Excellency did me the Honour to write me on the thirteenth is recieved, and I have accordingly accepted the Bills, and shall draw upon your Excellency about the Time they become payable, for Money, to enable me to discharge them, provided I should not succeed in my Endeavours to borrow it here.
I have hitherto no prospect at all. When I first arrived here, I had such Informations as made me believe that a Sum of Money might be had, upon the Credit of the United States: but the News from Carolina and New York and the West Indies, but above all the Affair of the Burgomasters and Sir Joseph Yorke’s Memorial have struck a Panic which must have Time to wear off. At present I meet with only one Gentleman who thinks any thing can be done, and I fear that he decieves himself.
I hope by this Time, your Excellency’s Health is restored, and have the Honour to be, Sir, Your Excellency’s most obedient humble Servant
John Adams
His Excellency Dr. Franklin
 
Notation: J. Adams Nov. 24. 1780
